Citation Nr: 0419512	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  02-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for sinusitis with headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for sinusitis (which the RO characterized as 
sinusitis with headaches) and also determined that, as new 
and material evidence had not been received, the veteran's 
previously denied claim of entitlement to service connection 
for a psychiatric disorder (which the RO characterized as 
paranoid schizophrenia) would not be reopened.  The veteran 
disagreed with this decision in January 2002.  In a statement 
of the case issued to the veteran and her service 
representative in September 2002, the RO concluded that no 
change was warranted in the denial of these claims.  The 
veteran perfected a timely appeal when she filed a 
substantive appeal (VA Form 9) in October 2002.  A personal 
hearing was held at the RO on the veteran's claims in January 
2004.  In a supplemental statement of the case issued to the 
veteran and her service representative in February 2004, the 
RO concluded that no change was warranted in the denial of 
these claims.

For reasons which will become apparent, the issue of service 
connection for a psychiatric disorder (on a de novo basis) is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The January 1999 rating decision was a final decision 
with respect to the veteran's claim of entitlement to service 
connection for a psychiatric disorder.

3.  Evidence added since the January 1999 rating decision 
bears directly and substantially upon the specific matters 
now under consideration, and when considered with all of the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.

5.  The veteran's service-connected sinusitis is manifested 
by less than six 
nonincapacitating episodes per year, and is currently 
manifested by unremarkable nasal mucosa, widely patent nasal 
passages, and no evidence of acute or chronic sinusitis on 
computerized tomography (CT) scan.

CONCLUSIONS OF LAW

1.  The January 1999 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, is final.  38 U.S.C.A. § 7105 (1999) 
(38 U.S.C.A. § 7105 (West 2002)); 38 C.F.R. § 20.302 (1999) 
(38 C.F.R. §§ 20.302, 20.1103 (2003)).

2.  New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for a disability rating in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6513 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

With respect to the issue of whether new and material 
evidence has been received to reopen the veteran's previously 
denied claim of entitlement to service connection for a 
psychiatric disorder, the Board observes that the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156(a).  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).  As noted below, the veteran's request to reopen his 
claim of entitlement to service connection for a psychiatric 
disorder was filed prior to this date, and as such, the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001, applies to this claim.  See 38 C.F.R. § 3.156(a) 
(2001).


In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(hereinafter, the "Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the present case, on November 2, 2001, the RO provide 
notice to the claimant regarding what constituted new and 
material evidence, what information and evidence is needed to 
substantiate the claim for an increased rating for sinusitis, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claims.  The veteran 
and her representative also were provided with a copy of the 
appealed rating decision, a statement of the case, and a 
supplemental statement of the case.  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding the 
veteran's claim and what constituted new and material 
evidence for the purposes of reopening the claim of 
entitlement to service connection for a psychiatric disorder.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  The claimant also has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Thus, the Board observes 
that all of the aforementioned correspondences informed the 
veteran of the evidence she was responsible for submitting 
and what evidence VA would obtain in order to substantiate 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the request to reopen the previously 
denied claim of entitlement to service connection for a 
psychiatric disorder and the claim of entitlement to a 
disability rating in excess of 10 percent for sinusitis poses 
no risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board finds 
that additional development or notification is not required 
because it would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
and Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when 
extensive factual development indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the VCAA does not 
apply).

New and Material Evidence

The RO denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder in January 1999.  The 
evidence of record at the time of this decision included the 
veteran's service medical records, private treatment records 
and a VA examination.

In a statement received at the RO in May 2001, which the RO 
correctly interpreted as a request to reopen the previously 
denied claim of entitlement to service connection for a 
psychiatric disorder, the veteran contended that the 
manifestations of her psychiatric disorder (which she 
characterized as a nervous condition) were shown in her 
service medical records.  She also stated that she had been 
harassed during service, leading her to feel paranoid, and 
that her paranoia continued after service.  

The newly submitted evidence includes the veteran's private 
psychiatric hospitalization records from September 1997, 
received in July 2002, the veteran's private treatment 
records from February 1998, received in July 2002, the 
veteran's VA outpatient treatment records from May 1998 to 
January 2004, reports of VA psychiatric hospitalizations in 
April and May 2003, and lay statements.

Service medical records reveal that the veteran, in April 
1988, was referred for a psychiatric evaluation.  It was 
noted that she had been involved in multiple incidents 
involving juveniles.  On psychiatric interview, the veteran 
stated that she was not overly protective of her daughter and 
did not understand why she kept getting written up by her in-
service supervisors.  She also stated that she had neither 
the inclination nor the desire to continue on active duty but 
had been informed by her command that she "had not acted 
inappropriately enough to warrant separation."  Mental 
status examination of the veteran revealed good eye contact, 
a good memory, no suicidal or homicidal ideation, no auditory 
or visual hallucinations, no loose associations, and no signs 
or symptoms consistent with neurosis, psychosis, or organic 
brain disorder.  The in-service psychiatrist found the 
veteran fit for full duty and she had the ability to 
distinguish right from wrong and to conduct herself to the 
standards of military and civilian law.  The diagnosis was 
mixed personality traits.

On periodic physical examination in June 1988 and in July 
1989, it was noted that the veteran was in "general good 
health."  Psychiatric tests were not performed during 
clinical evaluation.  She was found qualified for continued 
service.  On periodic physical examination in July 1990, 
clinical evaluation of the veteran revealed that she was 
psychiatrically normal, and she was found qualified for 
continued service.

A review of the veteran's private psychiatric hospitalization 
records from September 1997, indicates that the veteran was 
hospitalized for a history of untreated psychosis, including 
"[a] bizarre agitated feeling [that] the FBI was out to get 
her, receiving a special message from the television, and 
feeling that she was being sexually harassed."  On physical 
examination at the time of her admission, the veteran 
presented with rather bizarre, agitated, psychotic 
symptomatology, and spoke in a rather disjointed manner about 
getting special messages from the television and car 
speakers, hearing her sister's voice through fans, hearing 
other noises, and talking about a plot against her.  The 
veteran stated that she had been getting about 2 hours of 
sleep per night, she had experienced some disjointed 
thinking, and she had demonstrated prominent affective 
lability.  The veteran's medical history included depression 
at the time of her divorce several years earlier.  Mental 
status examination of the veteran revealed that she was in 
prominent denial and at times challenging, her thinking 
showed some loose association and flight of ideas, there was 
no pressured speech, prominent paranoia and other delusions 
were noted, hallucinations were apparent, there were no gross 
cognitive deficits, and the veteran had an intact memory but 
no judgment or insight.  The examiner noted that the veteran 
had presented with an acute psychotic episode with symptoms 
and history that suggested the possibility of a bipolar 
illness.  The veteran's Global Assessment of Functioning 
(GAF) score was 10, indicating a persistent danger of hurting 
herself or others or a persistent inability to maintain 
personal hygiene or a serious suicidal act with the 
expectation of death.  The initial diagnoses on admission 
included bipolar illness, current episode manic with 
psychosis.  

A review of the "Discharge Summary" from the veteran's 
September 1997 private psychiatric hospitalization indicates 
that, during her hospitalization, she showed little insight 
in to her disease but became compliant with medication.  The 
examiner noted that the veteran had little understanding that 
she had a disease, but was markedly less paranoid, less 
psychotic, and without any agitation or reportedly dangerous 
behavior at the time of her discharge.  At discharge, the 
veteran's GAF score was 25, indicating behavior that was 
considerably influenced by delusions or hallucinations or 
serious impairment in judgment or communication or an 
inability to function in almost all areas.  The final 
discharge diagnoses included paranoid schizophrenia.  

In a lay statement received at the RO in November 2001, H.B. 
stated that the veteran had been unable to maintain a stable 
or functional lifestyle since 1990 and had been unable to 
hold down a job "due to many emotionally dysfunctional 
difficulties."  She contended that the veteran's problems 
with her marriage and her personal life stemmed from her 
psychiatric problems.

A review of the veteran's private treatment records from 
February 1998, received in July 2002, indicates that the 
veteran complained of hearing voices and receiving comments 
from the radio.  The veteran also stated that "they have a 
remote control over her that can speed her heart up and slow 
it down."  She also believed that she was being stalked by 
her sister and brother-in-law.  Mental status examination of 
the veteran revealed that she had an appropriate affect, her 
thought process was delusional, she experienced perceptual 
disturbances in the form of hearing voices, her cognitive 
function was within normal limits, she denied suicidal or 
homicidal ideation, her insight and judgment were poor, and 
her impulse control was fair.  The veteran stated that "the 
voices" were preventing her from maintaining employment.  
The provisional diagnosis was psychosis, not otherwise 
specific.  The psychiatrist's diagnoses included rule-out 
delusional disorder, paranoid type.  Another February 1998 
report noted the veteran reporting that her hallucinations 
began 2 years previously. 

In a lay statement received at the RO in October 2002, J.C. 
stated that she had met the veteran when they had worked 
together during service.  She stated that the veteran 
"showed a lot of paranoia symptoms" during service, 
including hearing voices "telling her to do things."  While 
visiting the veteran, J.C. stated that she would be asked if 
she heard the voices that the veteran heard and that the 
veteran "would begin to act out what she thought these 
voices would tell her to do."  When the veteran visited her 
in California in 1997, J.C. stated that the veteran "spoke 
of people following her and voices telling her what to do 
while driving across country."  She also stated that, "[The 
veteran] went on some job interviews and would come back and 
tell me that there were cars following her."  Finally, J.C. 
stated that the veteran became obsessed during service with 
two naval officers for whom she had worked.

In a statement received at the RO in October 2002, the 
veteran stated that her paranoid schizophrenia had begun 
during service in 1987.  She also stated that, "Since that 
first occurrence, I have not been able to live a normal 
life."  She contended that her VA medical records 
demonstrated that she was on large doses of anti-psychotic 
drugs and anti-depressants constantly and that her employment 
history was proof that she had been unable to maintain an 
income due to her paranoid schizophrenia.  The veteran then 
described in detail her belief that she had been part of a 
military training program involving human testing of certain 
drugs that had resulted in her paranoid schizophrenia.  

VA outpatient treatment records from 1998 to January 2004 
note the veteran received regular outpatient treatment during 
this period for her psychiatric problems.  A November 1999 
entry from C.E.B., RN, MSN, CS, notes that on exploration of 
the onset of the veteran's symptoms it appeared that she 
developed paranoid ideation while still in the military.  
C.E.B. noted that the veteran reported receiving an Article 
13 in service due to conflict with superiors and was ordered 
to have a psychiatric consultation.  

A review of the report of the veteran's VA hospitalization in 
April 2003 indicates that the veteran complained, "I can't 
take the voices," and also stated that she was experiencing 
suicidal ideation and poor sleep with difficulty falling 
asleep due to increased auditory hallucinations and severe 
anxiety.  The veteran's medical history included paranoid 
schizophrenia and major depressive disorder  The veteran 
stated that her psychotic symptoms and lack of money were her 
major stressors, with the auditory hallucinations telling her 
to change her name and commenting on her dentition and 
birthday cakes and warning her that her daughter was in 
danger of being raped or murdered.  The VA examiner noted 
that the veteran provided a somewhat disorganized account of 
her current psychotic episode, was not particularly guarded 
on approach, and had at least some insight in to her 
symptoms.  The veteran also reported thinking that the radio 
was broadcasting messages about her and significant paranoia 
with thoughts that people were laughing at her.  Mental 
status examination of the veteran revealed fair hygiene with 
dark circles under her eyes, fairly pleasant but 
hypervigilant/paranoid behavior, normal speech with minimal 
pressure attributable to anxiety, a depressed mood, a 
depressed affect with restricted range, a disorganized 
thought process, prominent auditory hallucinations and 
occasional visual hallucinations, prominent paranoid 
grandiose delusions, suicidal ideation, and significant 
impairment in judgment and insight.  The veteran's GAF score 
was 30, indicating behavior that was considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment or an inability to function in 
almost all areas.  The assessment included schizophrenia, 
paranoid type.

A review of a discharge report from the veteran's April 2003 
VA hospitalization indicates that she was displaying many 
paranoid thoughts, particularly regarding others talking 
about her and making fun of her although she felt safe and 
comfortable around others.  The veteran denied olfactory and 
tactile hallucinations throughout her entire hospitalization.  
The veteran's GAF score at discharge was 30, indicating 
behavior that was considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or an inability to function in almost all areas.  
The discharge diagnoses included schizophrenia, paranoid 
type.

A review of a discharge summary from the veteran's May 2003 
VA hospitalization indicates that she had admitted herself 
voluntarily for a trial of new anti-psychotic medication.  On 
admission, she denied any suicidal or homicidal ideation but 
endorsed worsening auditory and visual hallucinations, 
including command hallucinations.  It was noted that there 
were no disturbances noted with anxiety or sleep during this 
hospitalization.  Throughout her hospital stay, the veteran 
denied any suicidal thoughts.  Clinically, her affect 
appeared brighter, she was interacting appropriately with 
others, and she denied any suicidal ideation, homicidal 
ideation, or command auditory or visual hallucinations.  The 
veteran's GAF score was 55, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The discharge diagnoses included schizophrenia.

Following her May 2003 hospitalization, the veteran underwent 
another course of VA outpatient treatment for her psychiatric 
problems.  A review of these records indicates that, although 
the veteran's GAF score was 30 in June 2003, indicating 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment, it had improved to 55 in September 2003, indicating 
only moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The veteran reported 
continuing auditory hallucinations throughout this period.  
The diagnoses consistently included paranoid schizophrenia.  

During a phone call with her treating psychiatrist on 
December 3, 2003, the veteran reported that her auditory 
hallucinations had increased and that she had left school 
because the voices had prevented her from completing 
assignments or attending lectures.  The veteran continued to 
refuse all medications and stated that "there is a 
conspiracy against her and that her brother may also be 
involved."  

On VA outpatient treatment on December 5, 2003, the veteran 
reported that the voices she heard had become more 
aggravating and constant in nature.  She stated that she had 
been able to ignore them but their intensity had increased to 
the point that she had been forced to leave school.  She 
contended that these voices were man-made and not coming from 
inside her head.  She also stated that the voices were 
commanding her to harm herself but she denied thoughts of 
self-harm.  Mental status examination of the veteran revealed 
adequate grooming, agitated and rapid speech, an "okay" 
mood with flat affect and no variability, a disorganized 
thought process with loose associations, prominent auditory 
hallucinations and delusions that she was being influenced by 
man-made voices, no suicidal or homicidal ideation, and 
significantly impaired insight and judgment.  The assessment 
included paranoid schizophrenia.  In an addendum to this 
report dated in December 22, 2003, the veteran's treating VA 
psychiatrist noted that the veteran had not started the 
medication that she had been prescribed to treat her paranoid 
schizophrenia.  It was noted that the veteran remained 
extremely paranoid and kept hearing voices telling her that 
her daughter was in danger.  She was argumentative with the 
psychiatrist and refused all medication and hospitalization 
and requested the psychiatrist's assistance in tracking down 
the man-made causes of her symptoms.  The VA psychiatrist 
noted that the veteran was not a threat to herself or others 
to a degree that warranted involuntary commitment to a 
psychiatric facility.

At the veteran's personal hearing in January 2004, she 
contended that she had been a "test project" during service 
and that she had been put on a twice daily "brown pill" as 
part of this testing.  The veteran testified that she had 
written to the FBI about her concerns that she had been part 
of a military test project.  She testified further that her 
post-service medical records contained a medical nexus 
between her paranoid schizophrenia and service provided by a 
social worker.  

On VA outpatient treatment in January 2004, the veteran 
stated that she continued to hear voices but no longer 
experienced delusions or discussed the content of what the 
voices were telling her.  The VA examiner stated that this 
was a positive sign that the veteran's medication had had a 
positive impact on her condition.  Mental status examination 
of the veteran revealed adequate grooming, less agitated 
speech with normal volume and rate, an "okay" mood with 
flat affect and no variability, a more linear thought 
process, no suicidal or homicidal ideation, less prominent 
auditory hallucinations, no discussion of delusions as on 
previous recent treatment, and significantly impaired insight 
and judgment.  The veteran's GAF score was 42, indicating 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  The assessment included 
paranoid schizophrenia.



Increased Rating

A June 2000 rating decision granted service connection for 
sinusitis with headaches, assigning a 10 percent evaluation 
effective February 17, 2000.  

A review of the veteran's VA outpatient treatment reports 
indicates that in March 2001, she telephoned in a request for 
medication for her sinusitis.  She was prescribed Augmentin 
for 14 days.  

On VA outpatient treatment in August 2001, the veteran 
complained of a cold and sinus problems and stated that she 
was coughing up yellow phlegm and felt pressure in her head.  
Objective examination of the veteran revealed that she had a 
harsh cough, no facial sinus tenderness, and reddened nares 
and hypopharynx.  The assessment included 
bronchitis/sinusitis.  She was given Augmentin.

A review of the report of the veteran's VA sinus examination 
in November 2001 indicates that she complained of quite 
severe sinus problems since service with fatigue, rhinorrhea 
(or discharge from the nose), chronic cough, headaches, 
occasional nausea and shortness of breath, and recurrent 
bronchitis.  Physical examination of the veteran revealed 
that her nose was somewhat congested and erythematous and 
there was a regular sinus heart rhythm.  X-rays of the 
veteran's sinuses were obtained and interpreted as showing 
mild clouding of the frontal sinuses consistent with 
sinusitis.  The VA examiner stated that the veteran's sinus 
x-rays showed a thickening of the membranes in the frontal 
sinuses with some clouding.  

On follow-up VA outpatient treatment in November 
2001objective examination of the veteran revealed that she 
was very tender over the facial sinuses, especially the left 
frontal sinuses, and her nares and hypopharynx were reddened.  
The assessment was sinusitis and headaches.  Amoxicillin was 
prescribed.

On VA outpatient treatment in January 2002, the veteran 
complained of chronic post-nasal drip and sinusitis for the 
previous few months.  The VA examiner noted that the veteran 
had dark yellow post-nasal drip but no shortness of breath.  
Objective examination of the veteran revealed 
inflamed/swollen turbinates bilaterally, thick green post-
nasal drip, and pain on palpation of the maxillary sinuses.  
The assessment included chronic sinusitis and recurrent 
headaches.  She was given Augmentin for 20 days.

In May 2002 she was seen for complaints of recurrent 
sinusitis.  Right nares were inflamed and almost totally 
occluded.  There was pain on palpation of the sinuses.  
Assessment was recurrent sinusitis.  A prescription for 
"Vib" was given.

In July 2002 she telephoned the VA clinic complaining of 
sinusitis.  The plan was to mail her a prescription.  In 
August 2002 she was seen for complaints of sinusitis.  Right 
nares were inflamed  and congested with almost total 
occlusion.  There was pain on palpation of frontal and 
maxillary sinuses bilaterally.  Assessment was recurrent 
sinusitis.  She was treated with Augmentin for 14 days.

In a statement received at the RO in October 2002, the 
veteran stated that her service-connected sinusitis required 
continuous antibiotics.

In October 2002 she complained of sinus problems.  Sinuses 
were tender to palpation.  Assessment was allergic rhinitis 
and chronic maxillary sinusitis.  She was given a 
prescription for Augmentin for 14 days.  

Outpatient treatment records from 2003 note chronic sinusitis 
on a "Computerized Problem List", but do not show treatment 
for sinusitis.  In July 2003 she complained of sinus 
pressure, but was not seen or treated for this condition.  

The veteran testified at her personal hearing in January 2004 
that she had been treated several times in the past year and 
had been placed on antibiotics repeatedly for her sinusitis.  

At the veteran's most recent VA sinus examination in January 
2004, the veteran complained of daily sinus headaches for the 
previous 2 months, sinus tenderness with slight drainage, 
occasional post-nasal drip, the use of antibiotics every 2 
months for anywhere from 10 to 17 days, and difficulty 
functioning when she had a sinus infection.  The veteran 
stated that she had smoked 11/2 packs of cigarettes a day for 
the past 29 years, she had a sinus infection at the time of 
this examination, and that she had missed 2 out of 4 weekends 
of work because of her sinuses.  The veteran reported left 
maxillary sinus tenderness and stated that she was not on any 
medication for her sinuses despite continuous symptoms and 
complaints.  Physical examination of the veteran revealed 
unremarkable nasal mucosa that were not hyperemic (or 
congested), swollen, or boggy, and widely patent nasal 
passages.  The VA examiner stated that the veteran "does not 
sound nasal to my ear."  A computerized tomography (CT) scan 
of the veteran's sinuses was obtained and interpreted as 
showing clear paranasal sinuses with no evidence of acute or 
chronic sinusitis and clear nasal passages.  The 
radiologist's impression was no evidence of acute or chronic 
sinusitis.  The VA examiner's impression was sinusitis and 
headaches, with a noted that the headaches were likely not 
related to sinusitis.


Analysis

The veteran and her service representative essentially 
contend on appeal that new and material evidence has been 
received sufficient to reopen the previously denied claim of 
entitlement to service connection for a psychiatric disorder.  
They also contend that the veteran's service-connected 
sinusitis is more disabling than currently evaluated.

New and Material Evidence

By rating decision issued in January 1999, the RO denied the 
veteran's original claim of entitlement to service connection 
for a psychiatric disorder (which it characterized as 
schizoaffective disorder and as mixed personality traits).  
As no appeal was initiated of this decision, it became final 
in January 2000.  38 U.S.C.A. § 7105 (2000) (38 U.S.C.A. 
§ 7105 (West 2002)); 38 C.F.R. §§ 20.302 (2001) (38 C.F.R. §§ 
20.302, 20.1103 (2003)).

With respect to the veteran's new and material evidence 
claim, the Board notes that the pertinent law and regulations 
provide that, if new and material evidence has been presented 
or secured, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  "New 
and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted, not cumulative 
or redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 273 (1996) 
(hereinafter, "Evans").  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  Hodge at 1363.  

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the January 1999 rating 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Upon a review of the newly considered evidence, the Board 
finds that new and material evidence has been received 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection for a psychiatric disorder.  

Specifically, the Board notes that in November 1999, the 
veteran's treating counselor noted that it appeared that the 
veteran developed paranoid ideation while still in the 
military.  Additionally, the veteran submitted a lay 
statement from someone who reportedly worked with the veteran 
during service, and who indicated that the veteran may have 
been hearing voices in service.  The Board notes that this 
evidence is new, in that it was not considered in the prior 
denial of the claim. 

Regarding materiality of this evidence, because the 
credibility of evidence is presumed for purposes of 
determining whether new and material evidence has been 
submitted, the Board finds this evidence is also material.  
Specifically, the Board notes that this evidence provides a 
"more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability" Hodge at 1363, 
and is so significant that it must be considered in order to 
fairly decide the claim.

Having determined that new and material evidence has been 
submitted, the claim is reopened.  38 C.F.R. § 3.156(a) 
(2001).


Increased Rating

Turning to the veteran's increased rating claim for 
sinusitis, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's service-connected sinusitis is evaluated 
as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (2003).  An evaluation of 10 percent disabling is 
available under this Diagnostic Code where the veteran's 
sinusitis is manifested by one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
next higher evaluation of 30 percent disabling is available 
where the veteran's sinusitis is manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The highest evaluation of 50 percent 
disabling is available for sinusitis following radical 
surgery with chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus and purulent discharge or crusting after 
repeated surgery.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for sinusitis.  

The veteran's outpatient treatment records show that she was 
seen for treatment of sinusitis in August 2001, November 
2001, January 2002, May 2002, August 2002 and October 2002.  
During these times she was treated with antibiotics for 14 
days, with one instance of a 20 day course.  In March 2001 
and July 2002 she telephoned the clinic with complaints of 
sinusitis and a prescription was mailed to her; however, she 
was not examined at those times.  The outpatient treatment 
reports do not indicate that her sinusitis was ever 
incapacitating.  

On VA sinus examination in November 2001, x-rays of the 
veteran's sinuses were interpreted as being consistent with 
sinusitis and her nose appeared somewhat congested on 
physical examination.  More importantly, although the veteran 
complained that she had a sinus infection at the time of her 
most recent VA sinus examination in January 2004, there was 
no evidence of a sinus infection on physical examination.  
Further, a CT scan of the veteran's sinuses revealed clear 
paranasal sinuses and clear nasal passages with no evidence 
of acute or chronic sinusitis.  The radiologist's impression 
was no evidence of acute or chronic sinusitis.  

After considering all of the evidence, the Board concludes 
that the veteran is not entitled to a disability rating in 
excess of 10 percent for sinusitis.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2003).  Specifically, during 2001 the 
outpatient treatment records reveal the veteran was seen 
twice and received a prescription by telephone once.  In 2002 
she was seen four times and received a prescription by 
telephone once.  None of the prescriptions for antibiotics 
lasted 4 to 6 weeks.  In January 2004 there was no objective 
evidence of acute or chronic sinusitis.  Thus, the evidence 
does not show that the veteran suffers from three or more 
incapacitating episodes requiring prolonged antibiotic 
treatment, or more than six nonincapacitating episodes per 
year, nor does the evidence show the veteran has ever had 
radical surgery, to warrant a higher evaluation.  In summary, 
the veteran's symptomatology falls squarely within the 
requirements for the 10 percent rating currently assigned.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected sinusitis 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected sinusitis interferes markedly with employment 
(i.e., beyond that contemplated in the assigned rating), 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  The evidence does not establish that the veteran 
has required hospitalization for her sinusitis.  Although the 
veteran complained that she had missed 2 out of 4 weekends of 
work due to her sinuses at her most recent VA outpatient 
sinus examination in January 2004, there is no objective 
medical evidence showing that her sinusitis markedly 
interferes with employment.  Therefore, in the absence of 
such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not support 
assigning a disability rating in excess of 10 percent to the 
veteran's service-connected sinusitis.

Thus, the Board finds that the evidence is against the 
veteran's claim of entitlement to a disability rating in 
excess of 10 percent for sinusitis with headaches.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  The 
appeal is denied.



ORDER

With new and material evidence having been received on the 
issue of entitlement to service connection for a psychiatric 
disorder, this claim is reopened, and to that extent only the 
appeal is allowed.

Entitlement to a disability rating in excess of 10 percent 
for sinusitis with headaches is denied.


REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the veteran's previously 
denied claim for service connection for a psychiatric 
disorder, the Board finds that additional information is 
needed before a determination on the merits can proceed.  

First the Board notes that the November 2001 VCAA letter, 
while properly advising the veteran regarding the need for 
new and material evidence to reopen her claim, did not advise 
her of what was needed to substantiate a claim for service 
connection.  Therefore, proper VCAA notice concerning a claim 
for service connection for a psychiatric disorder should be 
provided.  

Additionally, the Board notes that the veteran's counselor 
apparently found the veteran's disciplinary problems in 
service to be persuasive in determining the onset of her 
disability.  The Board notes that the veteran's service 
personnel records are not in the claims file, but could 
provide pertinent information with regard to the onset of her 
disability.  Thus, on remand, the RO should request the 
veteran's service personnel file.  

In this regard, the record also appears to indicate that the 
veteran had Army reserve/National Guard service in 1991 and 
1992.  These records could also provide pertinent information 
as to the onset of her psychiatric disorder and/or provide 
evidence of continuity of symptoms.  Thus, the RO should 
attempt to obtain these records as well.  

Finally, once the above development has been completed, the 
RO should schedule the veteran for a new psychiatric 
examination to determine whether any present psychiatric 
disorder is related to the veteran's active service.

Accordingly, this issue is remanded to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).

2.  The RO should obtain the veteran's 
service personnel records through official 
channels.

3.  The RO should attempt to secure the 
veteran's service medical and personnel 
records for her Army reserve/National 
Guard service.  If attempts reveal that 
no such records are available, the claims 
file should be documented to that effect.

4.  After the above has been completed, 
the veteran should be afforded a VA 
examination by a psychiatrist to 
determine the current nature of the 
veteran's psychiatric disorder and to 
render an opinion as to whether any 
currently diagnosed psychiatric disorder 
is related to the veteran's active 
service.  The claims folder should be 
made available to and reviewed by the 
examiner before an opinion is rendered.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).







 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



